Attachment to Advisory Action
1.  Applicant’s amendment filed on March 4, 2022 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2. The amendment has been fully considered, but is not entered given it raises new issues that would require further considerations and would not completely overcome the previous rejection under 35 USC 112, second paragraph. Thus, the currently amended claim 25 refers to “blowing agent”, but does not have a preposition “the” in front of it. 
The claim 26 refers to “nucleating agent” but does not have a preposition “the” or “said” in front of it, and it is not clear if “nucleating agent” cited in claim 26 is the same as or different from that cited in claim 18 and 16.

3. With respect to Applicant’s arguments regarding the rejection of Claims 16-19, 24-26 under 35 U.S.C. 103 as being unpatentable over  Yamamoto et al (WO2016/052604) in view of Hahn et al (US 2007/0112081), Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480), it is noted that:
1) The above rejection is based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Yamamoto et al does not recite the process for making said expandable particles by combining the polyethersulfone melt with talc/nucleating agent and blowing agent in an extruder at 300-350ºC, followed by cooling the melt to 180-250ºC; and does not teach the use of a blend of polyether sulfones having different molecular weight, the secondary references of Hahn et al (US 2007/0112081), Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480) were applied for the teachings of that.

3) Hahn et al (US 2007/0112081), Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480) are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

4) Though the polyether sulfones are not used in examples of Hahn et al, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Hahn et al clearly teaches that the compositions comprising as high as 95%wt of thermoplastic polymers including polyether sulfones can be used the process ([0001], [0015]). Styrene copolymers are cited as being used in the composition in amount of as low as 5%wt ([0001]). Therefore, the process of Hahn et al is not limited to styrene copolymers only.
Dietzen et al was applied for the specific teachings of addition of a blowing agent such as acetone into the polyether sulfone melt in an extruder at temperature of 340ºC (col. 2, lines 6-10) and further the use of mixture of a high molecular weight polyether sulfone and a low molecular weight polyether sulfone (col. 24-65; col. 2, lines 30-60). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764